Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or suggests inter alia: A connector assembly, comprising: a receptacle connector; a shielding cage covering the receptacle connector, the shielding cage having a receiving cavity which receives the receptacle connector and a front opening which is positioned at a front end of the shielding cage and in communication with the receiving cavity; and a partitioning element provided to the receiving cavity of the shielding cage partitioning the receiving cavity into a first module passageway and a second module passageway, the partitioning element comprising a compartment frame and a grounding gasket assembled to a front end of the compartment frame.  The closest similar prior art is to Dunwoody et al.  However, Dunwoody et al. lacks to disclose or suggest at least the missing limitation of a compartment frame having a first partitioning wall and a second partitioning wall which respectively correspond to the first module passageway and the second module passageway, the grounding gasket integrally having a front plate, a first panel, a second panel and a plurality of elastic fingers respectively extending from the first panel and the second panel and respectively protruding into the first module passageway and the second module passageway, the first panel and the second panel together clamping the first partitioning wall and the second partitioning wall, the first panel and the second panel and the front plate being integrally connected by bulging portions at corners between the first panel and the second panel and the front plate, the bulging portions respectively protruding outwardly relative to the first panel and the second panel in a direction away from the compartment frame as being recited in independent claim 1 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831